1
2
3
4
5
6
7
8
9                            UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
12   JAMES EMMETT FARR,                                  Case No.: 16-CV-1279 JLS (MSB)
13                                      Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S
14   v.                                                  SECOND MOTION FOR
                                                         RECONSIDERATION
15   DANIEL PARAMO, Warden, et al.,
16                                  Defendants.          (ECF No. 94)
17
18         Presently before the Court is Plaintiff James Emmett Farr’s Motion for
19   Reconsideration of Denial of Temporary Restraining Order (“Mot.,” ECF No. 94),
20   accepted on discrepancy on October 29, 2019. See ECF No. 95. In essence, Plaintiff asks
21   the Court to reconsider its September 26, 2019 Order denying as moot Plaintiff’s
22   August 26, 2019 ex parte motion requesting reconsideration of the Court’s June 20, 2016
23   denial of his motion for a temporary restraining order. See ECF Nos. 3, 82, 88.
24         As a preliminary matter, “the Court notes that there is nothing in the Federal Rules
25   of Civil Procedure or Local Rules of Civil Procedure that provides for multiple motions for
26   reconsideration of an order.” United States v. Strain, No. 3:97-CR-00004, 2019 WL
27   5399475, at *1 (D. Alaska Oct. 22, 2019) (collecting cases); see also Williams v. Gittere,
28   No. 318CV00282MMDCBC, 2019 WL 5549230, at *1 (D. Nev. Oct. 25, 2019) (“The

                                                     1
                                                                              16-CV-1279 JLS (MSB)
1    Court will not entertain successive motions for reconsideration.”) (citing Dietz v. Bouldin,
2    136 S. Ct. 1885, 1892 (2016)); Patterson v. Sullivan, No. 118CV00361DADEPGHC, 2019
3    WL 2387638, at *1 (E.D. Cal. June 6, 2019) (“The Federal Rules of Civil Procedure do not
4    authorize successive motions for reconsideration.”); Gentry v. Sinclair, No. C99-289RSL,
5    2009 WL 1110466, at *1 (W.D. Wash. Apr. 24, 2009) (noting that there is not “any
6    procedure allowing for a motion to reconsider an order denying reconsideration”). This
7    alone merits denial of the instant Motion. See id.
8          Further, a party seeking reconsideration may not raise new arguments or present new
9    evidence if it could have reasonably raised them earlier. Kona Enters., Inc. v. Estate of
10   Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (citing 389 Orange St. Partners v. Arnold, 179
11   F.3d 656, 665 (9th Cir. 1999)). Plaintiff attaches various exhibits to his Motion that pre-
12   date the filing of his prior motion for reconsideration. Compare Mot. Ex. 1 (dated July 18,
13   19, 22, & 25, 2019), with ECF No. 82 at 5 (dated August 22, 2019). This also merits denial
14   of the instant Motion. See, e.g., Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH, 571
15   F.3d 873, 880–81 (9th Cir. 2009) (affirming district court’s denial of reconsideration where
16   “new” evidence could have been presented to the district court previously); Pierce v.
17   Skolnik, No. 3:10-CV-0239-ECR-VPC, 2012 WL 28839 (D. Nev. Jan. 5, 2012) (denying
18   reconsideration based on declarations presenting previously available evidence).
19         Finally, Plaintiff’s Motion requests relief on the grounds that “Richard J. Donovan
20   Correctional Facility (“RJD”) is still in full possession and control of Plaintiff’s legal
21   papers and books and appears to be claiming the items and articles in question cannot be
22   found.” Mot. at 1; see also id. at 4. The Court understands Plaintiff’s frustration and his
23   contention that his “legal papers are irreplaceable,” see id. at 2; nonetheless, Plaintiff
24   provides no evidence that RJD did not in fact lose his belongings in the midst of or
25   following Plaintiff’s transfer. Because Plaintiff must “establish that he is likely to succeed
26   on the merits” to obtain the preliminary injunctive relief he requests, see Winter v. Natural
27   Res. Def. Council, Inc., 555 U.S. 7, 20 (2008) (citing Munaf v. Geren, 553 U.S. 674, 689–
28   90 (2008)); see also Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046, 1052

                                                   2
                                                                                16-CV-1279 JLS (MSB)
1    (9th Cir. 2009), the Court must conclude—as it did in June 2016, see ECF No. 3 at 3—that
2    Plaintiff has failed to demonstrate that this extraordinary remedy is warranted here.
3          The Court therefore DENIES Plaintiff’s Motion (ECF No. 94). The Court notes that
4    it denied Plaintiff’s previous motion as moot and without prejudice, see ECF No. 88 at 2;
5    should Plaintiff demonstrate a reasonable expectation of returning to RJD, he may renew
6    his motion for reconsideration of the Court’s denial of his motion for a temporary
7    restraining order at that time.
8          IT IS SO ORDERED.
9
10   Dated: November 6, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                              16-CV-1279 JLS (MSB)
